DETAILED ACTION

Species Election Requirement 
This application contains claims directed to the following patentably distinct species of the claimed invention: 
SPECIES A: Claims 2, 4, 10, 12, 18, and 19 recite patentably distinct species of computational algorithms. In order to begin examination on the merits, Applicant is required to select a single disclosed species from ONE of the groups set forth below:
Using expectation-maximization algorithms (claims 2, 10, 18)
Using an IDEAS integrative model (claims 4, 12, 19)

The above species are independent or distinct for the following reasons. 
The disclosed species of computational algorithms do not overlap in scope, as they are directed to entirely different mathematical processes that would require different prior art searches. In addition, these species are not obvious variants of each other based on the current record. See MPEP 806.04(b), § 806.04(f) and § 806.04(h). 

SPECIES B: Claims 7, 8, 15, and 16recite patentably distinct species of processes. In order to begin examination on the merits, Applicant is required to select a single disclosed species from ONE of the groups set forth below:
Determining target locations for drug delivery (claims 7, 15)
Determining disease genetics based on predicted target genes (claims 8, 16)

The above species are independent or distinct for the following reasons. 
The disclosed species of functional limitations do not overlap in scope, as they are directed to entirely different process functions that are achieved by different computational processes (with different results). As such, these processes would require different prior art searches. In addition, these species are not obvious variants of each other based on the current record. See MPEP 806.04(b), § 806.04(f) and § 806.04(h). 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
            Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619